      Case 1:21-cr-00124-PLM ECF No. 16, PageID.45 Filed 07/20/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                           Hon. Paul L. Maloney
 v.
                                                           Case No. 1:21-cr-00124-PLM-1
 DEMARI LEPAUL THOMAS-MATHEWS,

       Defendant.
 ________________________________/

                                ORDER OF DETENTION

        This matter is before the Court on the government’s motion for pretrial

detention.    Defendant has been charged by way of Indictment. The Indictment

charges him with two counts of being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1); two counts of possession with intent to distribute cocaine

base, in violation of 21 U.S.C. §§ 841 (a)(1) and 841(b)(1)(C); and two counts of

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924 (c)(1)(A)(i).

        The government sought defendant’s detention on the basis that he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A). Given the nature of the charges, there is a statutory

rebuttable presumption that no condition or combination of conditions will ensure

defendant’s appearance and the safety to the community. The Court conducted a

hearing on July 19, 2021, at which defendant was represented by counsel.
   Case 1:21-cr-00124-PLM ECF No. 16, PageID.46 Filed 07/20/21 Page 2 of 2




      Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that the government has met its burden of

proving by clear and convincing evidence that defendant poses a danger to the

community. The Court finds, as explained on the record, that, while defendant

rebutted the presumption regarding non-appearance, he failed to rebut the

presumption regarding danger to the community. Moreover, the Court independently

finds that there is no condition or combination of conditions that will ensure the

safety of the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on July 20, 2021.



                                              /s/ Phillip J. Green
                                             PHILLIP J. GREEN
                                             United States Magistrate Judge




                                         2
